internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege-plr-120064-00 date date legend board ein state x county plan fund this is in response to your letter dated date on behalf of the fund requesting a ruling on the proper treatment of certain employee contributions made to retirement programs operated by the board under sec_414 and sec_457 of the internal_revenue_code this ruling only addresses the deferred_compensation program intended to meet the requirements of sec_457 of the code the fund is a retirement fund established in to provide retirement benefits to employees of county governments located in state x the board governs the fund county employees elect nine board members the governor of state x appoints the other two members before date all retirement benefits were provided through a defined_benefit_plan a plan which is intended to be a tax-exempt retirement program under sec_401 of the code however in the state x legislature amended the statute establishing the fund to create a defined_contribution_plan which also is intended to qualify as a tax-exempt retirement program under sec_401 the new statute also authorized the fund to sponsor a deferred_compensation program intended to meet the requirements of sec_457 of the code county plan the provisions of the defined_benefit_plan defined_contribution_plan and the county plan as of date are set forth in proposed_regulations under the state x code of state regulations under the county plan an employee may elect to defer compensation that would have been received for services rendered to a participating county in any taxable_year until death separation_from_service from all the participating counties attainment of age ½ or the occurrence of an unforeseeable_emergency within the meaning of sec_1_457-2 of the income_tax regulations the county plan also includes a provision providing a voluntary in-service distribution of dollar_figure or the dollar limit under sec_411 of the code if greater or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 the county plan does not provide that a loan may be made from assets held by the county plan to any participant or beneficiary under the county plan the participant’s election to defer compensation not yet earned under the county plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the county plan provides for a maximum amount that may be deferred by a participant in any taxable_year the amounts that may be deferred under the annual maximum limitation are within the limitations of sec_457 including the sec_457 coordinated deferral provision a participant may also transfer his account in another eligible_deferred_compensation_plan to the county plan with certain limitations a participant may elect to have his account distributed in a single lump sum substantially nonincreasing installments paid at least annually over his or her life expectancy a combination of a partial lump sum and such installments or lifetime annuity payments the election generally must be made at least days prior to the date any such payment is to commence to the participant if the participant fails to make a timely election or if the participant dies distribution of the participant’s account will be made in a single lump sum the county plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code in order to carry out the purposes of the county plan the fund created and established a custodial_account custodial_account the custodial_account is intended to satisfy the requirements of sec_457 of the code and to be treated as a_trust solely for purposes of applicable tax laws under rules similar to the rules under sec_401 as contemplated by that section the county plan provides that amounts of compensation deferred thereunder are held in the custodial_account for the exclusive benefit of the participants and their beneficiaries also all amounts deferred under the county plan must be transferred to the custodial_account within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the county plan are nonassignable and not subject_to attachment garnishment pledge transfer execution or other legal process sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax- deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant’s consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if -- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 sec_457 provides that for purposes of sec_457 custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 under the terms of the county plan and custodial agreement the custodian must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a custodial_account meeting the requirements of sec_457 of the code within an administratively reasonable_time period based upon the provisions of the county plan summarized above the documents presented and the representations made we conclude as follows the county plan established by state x is an eligible_deferred_compensation_plan as defined in sec_457 of the code amounts of compensation deferred in accordance with the county plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the county plan any custodial accounts established pursuant to the plan and the custodial agreement which are described in sec_401 of the code will be treated as trusts under rules similar to the rules under sec_401 of the code no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than county plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if the county plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to fund and the participants in the county plan and applies only to the county plan and custodial agreement submitted sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely robert d patchell assistant chief qualified_plans branch office of division counsel associate chief_counsel tax exempt and government entities
